Filed 5/20/13 P. v. Ramirez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C069744

                   Plaintiff and Respondent,                                     (Super. Ct. No. 09F05757)

         v.

PRISCILLA RAMIREZ,

                   Defendant and Appellant.




         After a court trial, the trial court found defendant Priscilla Ramirez guilty of two
counts of second degree murder, found she was a principal, and found another principal
was armed with a firearm during the murders. (Pen. Code, §§ 187, 12022, subd. (a)(1).)
The trial court sentenced defendant to state prison for 16 years to life.
         On appeal, defendant attacks the stipulation by which she agreed evidence from
the jury trial of former codefendants could be admitted--along with other evidence--at her




                                                             1
court trial.1 Alternatively, she contends her trial counsel incompetently represented her
regarding her entry into that stipulation. We shall affirm the judgment.
                           PROCEDURAL BACKGROUND2
       On July 21, 2009, Deshawn Holloway was found with two gunshot wounds to his
back and Everett Taylor was found with three gunshot wounds, one to the back of his
head; both men died. The People‟s theory was that former codefendant Armstrong was
the shooter, former codefendant Gonzales was the driver, and both men were incited to
kill by defendant‟s false claim that Taylor had raped her.
       On December 15, 2009, at the preliminary hearing, defendant stipulated that she
had been advised of her rights. All three defendants were held to answer on two counts
of first degree murder plus a multiple-murder special circumstance and firearm
enhancements. Three juries were anticipated, because of pretrial statements each
defendant had made. (See fn. 3, post.)
       On February 2, 2011, the People filed a trial brief containing an extremely detailed
factual recitation, supported by citations to pages of discovery and to the preliminary
hearing transcript. A proposed witness list, linking each witness to the expected area of
testimony, and detailing the estimated time for the case-in-chief, was attached. Also
attached were over 400 pages of transcripts of statements, proposed jury questions, and
proposed jury instructions.
       On February 18, 2011, defendant‟s trial counsel and the People placed on the
record an agreement whereby defendant‟s case would be severed and she would waive
her right to a jury trial. Defendant agreed to this procedure, confirming that she had had

________________________________________________________________
1  The appeal of former codefendants Michael Lee Armstrong and Phillip Perez Gonzales
is separately pending. (See People v. Armstrong & Gonzales, 3 Crim. No. C068330.)
2  We need not detail the evidence presented during the trials in order to resolve the
issues on appeal.

                                             2
a chance to “fully discuss” the issue and receive advice from her counsel, and that it was
her decision to waive jury trial. She waived her right to jury trial in open court, as did the
People. The trial court granted severance and directed the parties to prepare a written
version of the agreement.
       The undated written stipulation signed by counsel provided as follows:

             “1. Priscilla Ramirez will waive her right to a jury trial, and agree to have
       her matter adjudicated as a court trial;

              “2. The Hon. Steve White will be the finder of fact for the court trial;

                “3. Priscilla Ramirez will waive her speedy trial rights . . . so that the jury
       trial in the case of People v. Armstrong & Gonzales . . . will proceed first;

               “4. The Hon. Steve White may consider all evidence adduced during the
       jury trial in the case of People v. Armstrong & Gonzales . . . in rendering his
       verdict . . . except for that evidence barred under the Aranda-Bruton[3] rule;

               “5. Either party during the court trial . . . may recall any witness who
       testified during the jury trial . . . if they wish to do so, with the caveat that--if
       either co-defendant Armstrong or Gonzales testifies during the jury trial--they
       cannot be compelled to testify in the court trial;

              “6. Either party . . . may call any other witness during the court trial if they
       wish to do so.”
       As anticipated, Judge White presided over the jury trial, and on April 15, 2011,
separate juries found Armstrong and Gonzales each guilty of two counts of second degree
murder and found various firearm enhancements true.
       On May 9, 2011, defendant‟s court trial on the amended information began with
formal entry of the stipulation, to which defendant lodged no objection. Six prosecution

________________________________________________________________
3 Very generally speaking, the Aranda-Bruton rule bars the admission of an out-of-court
statement of one defendant that also incriminates a jointly-tried defendant. (People v.
Brown (2003) 31 Cal.4th 518, 537; see People v. Aranda (1965) 63 Cal.2d 518; Bruton v.
United States (1968) 391 U.S. 123 [20 L.Ed.2d 476].)

                                               3
witnesses testified at the court trial, four of them were cross-examined, and both parties
rested that day
       On May 27, 2011, the trial court heard arguments. The defendant (through
counsel) argued she was drunk and upset about her relationship with victim Taylor, but
had no intent to cause his death, or even cause physical harm, but wanted “closure” and
“wanted a message to get to” Taylor that they were breaking up and he needed to leave
her alone; further, victim Holloway was unknown to her; finally, Armstrong was a “loose
cannon” and his independent act of shooting the two victims surprised defendant;
therefore, the killings were not the natural and probable consequence of defendant‟s
actions
       On June 3, 2011, the trial court found defendant guilty of two counts of second
degree murder, and found the firearm enhancement true as to each count.
       On July 1, 2011, the trial court sentenced defendant to 15 years to life in state
prison on each murder count, and added a year for the firearm enhancement as to each
count, ordering the sentences for the two counts to run concurrently.4
       Although defendant moved to recall her sentence, she did not file a timely notice
of appeal. However, we granted her relief, based on her claim that she relied on trial
counsel to file a timely notice.
                                        DISCUSSION
                                                I
                                   Validity of the Stipulation
       On appeal, defendant characterizes the evidentiary stipulation as a “waiver” of her
rights, and contends that waiver is invalid because she was not adequately advised of the

________________________________________________________________
4 At sentencing, the trial court found that although defendant‟s lie about the rape caused
the murders, and she was present during the murders, she was not as directly involved as
the shooter and driver, she was youthful (age 21) and she had no record.

                                               4
right to confront witnesses and to be present during testimony, and did not waive her
right to counsel at a “critical” stage of the proceeding. She also attacks certain evidence
introduced at the jury trial on the ground it was hearsay. We find no prejudicial error.
       A.     Juror Unanimity
       We first reject defendant‟s passing claim that the jury waiver was invalid because
she was not told of the need for juror unanimity. (Cf. People v. Diaz (1992) 3 Cal.4th
495, 570-571.) That is not a required advisement, although it may be a good practice to
so advise defendants (see United States ex rel. Wandick v. Chrans (7th Cir.1989) 869
F.2d 1084, 1087-1089). But where a defendant is represented by counsel, she need not
be instructed about “„all the ins and outs‟ of a jury trial” (People v. Wrest (1992) 3
Cal.4th 1088, 1104-1105; see People v. Acosta (1971) 18 Cal.App.3d 895, 901-902
(Acosta)); or even that a jury trial requires a unanimous verdict (see People v. Tijerina
(1969) 1 Cal.3d 41, 45-46).
       Here, defendant agreed she had had time to “fully discuss” the waiver with
counsel, and the trial court could properly infer the relevant “ins and outs” were
explained to her by counsel. (See Acosta, supra, 18 Cal.App.3d at pp. 901-902; People v.
Evanson (1968) 265 Cal.App.2d 698, 700-701; see also In re Tahl (1969) 1 Cal. 3d 122,
129 (Tahl) [“If an accused has counsel, courts have generally assumed, in the absence of
evidence to the contrary, counsel will perform his duty as an advocate and an officer of
the court to inform the accused of and take steps to protect the other rights afforded by
the law”].) We see no error in this particular omission.
       B.     Slow Plea of Guilty
       In what we perceive to be defendant‟s principal contention on appeal, she argues
that the trial court did not properly advise her before accepting her partial submission
through stipulation. She argues that the “overall submission in this case” was the




                                              5
equivalent of a “slow plea of guilty” and emphasizes the Boykin-Tahl-Bunnell5 line of
cases, which our Supreme Court has outlined as follows:

               “In Boykin, supra, 395 U.S. 238, the United States Supreme Court held that
       „[i]t was error . . . for the trial judge to accept petitioner‟s guilty plea without an
       affirmative showing that it was intelligent and voluntary.‟ [Citation.] . . .

               “In Tahl, supra, 1 Cal. 3d 122, this court held that in order to comply with
       the requirements of Boykin, in all cases in which the trial court accepts a guilty
       plea: „[T]he record must contain on its face direct evidence that the accused was
       aware, or made aware, of his right to confrontation, to a jury trial, and against self-
       incrimination, as well as the nature of the charge and the consequences of his plea.
       Each must be enumerated and responses elicited from the person of the
       defendant.‟ (Id. at p. 132, italics in the original.)

               “In Bunnell, supra, 13 Cal. 3d 592, we elaborated: „In all guilty plea and
       submission cases the defendant shall be advised of the direct consequences of the
       conviction such as the permissible range of punishment provided by statute . . . .‟
       (Id. at p. 605.) Although we recognized in Bunnell that the Boykin-Tahl
       advisements might not be constitutionally required in all circumstances, we
       concluded that in the interest of justice it was appropriate to adopt a judicially
       declared rule of criminal procedure, requiring the giving of certain advisements in
       a broad category of cases.

              “In subsequent decisions, we have clarified that „[u]nlike the admonition of
       constitutional rights, . . . advisement as to the consequences of a plea is not
       constitutionally mandated. Rather, the rule compelling such advisement is “a
       judicially declared rule of criminal procedure.”‟” (People v. Barella (1999) 20
       Cal.4th 261, 266.)
       Whether or not a particular submission is “tantamount to a plea of guilty,” a
defendant must be advised of the right to a jury trial, the right of confrontation, and the
privilege against self-incrimination, to ensure any waiver is knowing and voluntary, and
ensure the record is clear about what, exactly, the parties intend. (See People v. Wright
(1987) 43 Cal.3d 487, 494-495 (Wright); Bunnell, supra, 13 Cal.3d at pp. 604-606.) We

________________________________________________________________
5 See Boykin v. Alabama (1969) 395 U.S. 238 [23 L. Ed. 2d 274]; Tahl, supra, 1 Cal.3d
122; Bunnell v. Superior Court (1975) 13 Cal.3d 592 (Bunnell).

                                              6
will assume that the trial court should have advised defendant of all three of these
specific rights, under the prophylactic rule announced in Bunnell and reiterated in later
cases.
         However, unless the submission is “tantamount to a plea of guilty,” any error is
reviewed for prejudice under state law standards. (Wright, supra, 43 Cal.3d at p. 495; see
People v. Watson (1956) 46 Cal.2d 818, 836-837.) In some cases, it may be difficult to
determine the nature of the submission:

                 “Perhaps the clearest example of a slow plea is a bargained-for submission
         on the transcript of a preliminary hearing in which the only evidence is the
         victim‟s credible testimony, and the defendant does not testify and counsel
         presents no evidence or argument on defendant's behalf. Such a submission is
         „tantamount to a plea of guilty‟ because „the guilt of the defendant [is] apparent on
         the basis of the evidence presented at the preliminary hearing and . . . conviction
         [is] a foregone conclusion if no defense [is] offered.‟ [Citations.]

                “Submissions that are not considered slow pleas include those in which (1)
         the preliminary hearing involves substantial cross-examination of the prosecution
         witnesses and the presentation of defense evidence or (2) the facts revealed at the
         preliminary examination are essentially undisputed but counsel makes an
         argument to the court as to the legal significance to be accorded them. [Citation.]

                “The wide variety of submissions that fall between these extremes,
         however, present troublesome classification problems. When the defendant
         reserves the right to testify or offer evidence and the record shows no sign of
         negotiations between defendant and prosecution, the submission may or may not
         be a slow plea. Some defendants submit their cases on the transcript simply to
         achieve the effect of a guilty plea without actually having to admit guilt in open
         court and on the record. Others submit not to contest guilt but to avoid expensive
         or burdensome trials or to impress upon the trial judge the mitigating factors for
         sentencing. Some defendants appear to concede guilt as to one or more of the
         offenses but contest it as to others.

                “An appellate court, in determining whether a submission is a slow plea,
         must assess the circumstances of the entire proceeding. It is not enough for a
         reviewing court to simply count the number of witnesses who testified at the
         hearing following the submission. A submission that prospectively appeared to be
         a slow plea may turn out to be part of a full-blown trial if counsel contested the
         sufficiency of evidence for those counts or presented another potentially

                                               7
       meritorious legal argument against conviction. Conversely, a submission that did
       not appear to be a slow plea because the defendant reserved the right to testify and
       call witnesses or to argue the sufficiency of the evidence [citation] may turn out to
       be a slow plea if the defense presented no evidence or argument contesting guilt.

               “If it appears on the whole that the defendant advanced a substantial
       defense, the submission cannot be considered to be tantamount to a plea of guilty.
       Sometimes, a defendant‟s best defense is weak. He may make a tactical decision
       to concede guilt as to one or more of several counts as part of an overall defense
       strategy. A submission under these circumstances is not a slow plea, and the trial
       court is not constitutionally compelled by Boykin and Tahl to administer the
       guilty-plea safeguards to assure that the tactical decision is voluntary and
       intelligent. The advisements and waivers in such a case are required only as a
       matter of the judicial policies that underlie our decision in Bunnell.” (Wright,
       supra, 43 Cal.3d at pp. 496-497; see People v. Sanchez (1995) 12 Cal.4th 1, 27-29
       (Sanchez), overruled on another point in People v. Doolin (2009) 45 Cal.4th 390,
       421, fn. 22.)
       Measured by these standards, the stipulation in this case was not a “slow plea.”
Both parties were free to introduce additional evidence at the court trial, and defendant
(through counsel) cross-examined some of the People‟s witnesses at the court trial.
Because defendant reserved the right to confront witnesses, “counsel‟s choice ultimately
to exercise defendant‟s right of confrontation in only a limited manner was not a
„submission,‟ but rather, was no more than a tactical decision within counsel‟s discretion
to make.” (People v. Robertson (1989) 48 Cal.3d 18, 40 (Robertson).) Further, defense
counsel made a valiant and partially successful argument, obtaining two second degree
murder convictions in the face of evidence defendant instigated Taylor‟s murder. (See
Sanchez, supra, 12 Cal.4th at pp. 29-30 [no slow plea where trial counsel cross-examined
witnesses and “argued constantly that the facts as presented at the preliminary hearing
should be viewed as not supporting first degree murder convictions”]; People v. Stone




                                             8
(1994) 27 Cal.App.4th 276, 282-283.) In short, because there was no understanding that
the stipulation would result in guilt findings, this was not a “slow plea” case.6
       Defendant suggests this case should be treated like a slow plea for three reasons,
all based on the theory that trial counsel did not adequately contest her guilt, claiming (1)
the jury trial evidence was “unknown[,]” and (2) it was “completely unconfronted
because neither appellant nor her attorney attended the trial[,]” and (3) defense counsel
argued only that she lacked the intent to kill. We reject each point.
       As for the first point, the jury trial evidence was not “unknown” because the
People had filed a detailed trial brief outlining the evidence with reference to discovery
pages and preliminary hearing transcript pages. If the actual jury trial revealed anything
materially different, defendant has failed to bring it to our attention on appeal.
       As for the second point, the People note the record on appeal does not reveal
whether or not defendant‟s trial counsel attended the jury trial, and even if he did not, the
evidence was not “unconfronted” as defendant states. Every witness at the jury trial was
cross-examined by one or both counsel for the codefendants, which allowed the trial
court to observe their credibility, but more importantly, as stated earlier, defendant
(through counsel) retained the right to call any of those witnesses to testify at the court
trial and thereby confront them: The fact that right was not fully exercised did not impair
the defendant‟s opportunity to confront all witnesses. (See Robertson, supra, 48 Cal.3d
at pp. 39-40.)
       Finally, as to the third point, defendant‟s description of the closing argument is
incomplete. Trial counsel argued defendant had not wanted any harm to come to Taylor,
did not know Holloway, and the shootings were not the natural and probable consequence
of her actions, but were the surprising and independent actions of Armstrong, a “loose
________________________________________________________________
6 Because defendant did not testify, “there was no requirement of a personal, on-the-
record waiver” of her privilege against self-incrimination. (Sanchez, supra, 12 Cal.4th at
p. 30; cf. People v. Phillips (1985) 172 Cal.App.3d 670, 673.)

                                              9
cannon[.]” On appeal, defendant provides no suggestions about what additional
arguments trial counsel plausibly could have made in this case.
       Separately, contrary to defendant‟s view, the stipulation did not impair her right to
be present at trial and her right to assistance of counsel at trial. She was present with
counsel for her entire court trial. Because her case had been severed, she was not a party
to the jury trial, and had no right to appear with counsel there.
       Accordingly, because this was not a “slow plea” case, any error was subject to
state law harmless error analysis. (See Robertson, supra, 48 Cal.3d at pp. 41-42; Wright,
supra, 43 Cal.3d at p. 495; People v. Huynh (1991) 229 Cal.App.3d 1067, 1079-1080.)
Defendant has not shown there is any reasonable probability that she would have
obtained a better result in the absence of her entry into the stipulation, therefore any error
by the trial court in accepting the stipulation absent full compliance with the prophylactic
Bunnell advisements was harmless.
       C.     Hearsay
       Finally, we observe that defendant describes certain purported hearsay evidence
admitted at the jury trial. However, she makes no effort to analyze whether the third
party statements were actually hearsay, that is, whether they were offered for the truth of
the matter asserted; nor does she address potentially applicable exceptions to the rule
precluding consideration of hearsay. She further fails to describe how any hearsay
evidence introduced at the jury trial was prejudicial to her case. She concedes no
evidence from the jury trial violating the Aranda-Bruton rule was used against her. She
asserts the evidence violated due process simply because her stipulation was invalid, a
contention we have already rejected. We will not presume, in the absence of coherent
briefing, that the challenged statements were inadmissible, let alone prejudicial. (See
People v. Freeman (1994) 8 Cal.4th 450, 482, fn. 2 (Freeman).)
       Defendant also claims that the arguments made at the jury trial of her
codefendants prejudiced her. But arguments are not evidence (see Beagle v. Vasold

                                              10
(1966) 65 Cal.2d 166, 176; Estate of Pittman (1980) 104 Cal.App.3d 288, 295), and
because the stipulation did not permit the trial court to consider the arguments at the jury
trial, only evidence, we presume the trial court disregarded the arguments. (See People v.
Coddington (2000) 23 Cal.4th 529, 644.)
                                                II
                                   Incompetence of Counsel
       Defendant contends trial counsel was incompetent by (1) permitting the
introduction of “unknown” evidence from the jury trial against her, (2) failing to advise
her of her constitutional rights, (3) failing to be present at the jury trial, and (4) failing to
interpose certain hearsay objections to testimony taken at the court trial.
       To prevail on a claim of incompetent counsel, defendant must show her counsel
breached standards of professional competence and there is a reasonable probability she
would have obtained a more favorable result in the absence of counsel‟s failings; further,
“If the record „sheds no light on why counsel acted or failed to act in the manner
challenged,‟” her claim of incompetence of counsel “must be rejected „unless counsel
was asked for an explanation and failed to provide one, or unless there simply could be
no satisfactory explanation.‟” (People v. Ledesma (2006) 39 Cal.4th 641, 745-746.)
       We first observe that trial counsel‟s strategy was generally successful, in that he
avoided exposing his client to a joint jury trial with the trigger-man and his driver,
obtained second degree murder verdicts for his client despite plausible evidence of first
degree murder, based on defendant‟s act of inciting others to kill Taylor, and even
persuaded the trial court to impose concurrent sentences. In particular, we reject
defendant‟s four sub-claims of incompetence as follows:
       (1) Although defendant argues that trial counsel was ignorant of the evidence to
be presented at the jury trial, we disagree for the reason already stated in Part I, ante:
Based on the preliminary hearing transcript, the extensive discovery, and the People‟s
unusually detailed trial brief, trial counsel was informed of the evidence expected to be

                                               11
introduced. Defendant fails to argue that there was any deviation from the People‟s
detailed roadmap of the case at the jury trial.
       (2) The record does not show what advice trial counsel gave defendant before she
entered into the stipulation. Absent anything in the record to the contrary, we must
presume defense counsel adequately advised defendant. (See Robertson, supra, 48
Cal.3d at p. 36; Cowan v. Superior Court (1996) 14 Cal.4th 367, 373.)
       (3) As we noted ante, the record does not show whether or not trial counsel
attended the jury trial, therefore defendant fails to show he did not do so. Moreover,
defendant fails to establish why, on these facts, trial counsel was obliged to personally
attend the jury trial.
       (4) Assuming defendant is correct that certain hearsay objections to testimony
given at the court trial would have been successful, that does not of itself establish
incompetence. “Because the decision whether to object is inherently tactical, the failure
to object to evidence will seldom establish incompetence.” (Freeman, supra, 8 Cal.4th at
pp. 490-491.) For example, at times otherwise inadmissible evidence may come out in
another form, or the testimony may cut two ways, or it may be insignificant in relation to
the defense theory. (See, e.g., People v. Ratliff (1986) 41 Cal.3d 675, 692; In re Lower
(1979) 100 Cal.App.3d 144, 150.) Defendant fails to explain how the admission of
hearsay was prejudicial; she merely contends that the admission of hearsay was structural
error, reversible per se, because the evidence was not subject to confrontation and
violated due process. This overlooks the point, stated earlier, that “counsel‟s choice
ultimately to exercise defendant‟s right of confrontation in only a limited manner . . . was
no more than a tactical decision within counsel‟s discretion to make.” (Robertson, supra,
48 Cal.3d at p. 40.)7

________________________________________________________________
7 Defendant suggests some evidence introduced at her court trial violated the Aranda-
Bruton rule, or violated other Confrontation Clause principles, but none of the statements

                                              12
       In this case, trial counsel‟s strategy was to emphasize the evidence of defendant‟s
intoxication and anger at victim Taylor, and the rash actions of Armstrong, to argue
defendant did not order the murder of the two victims. On appeal, defendant does not
explain how quibbling over minor evidentiary points would have advanced that strategy.
       Accordingly, because the record reflects a clear tactical reason for defense
counsel‟s choices, defendant‟s claim of incompetence of counsel must be brought, if at
all, by way of a habeas corpus proceeding. (People v. Pope (1979) 23 Cal.3d 412, 426.)
                                     DISPOSITION
       The judgment is affirmed.



                                                      DUARTE                          , J.



We concur:



          HULL                       , Acting P. J.



          MURRAY                     , J.




she identifies in her brief facially incriminated her. Nor does she explain how those
statements were significant in the context of all the trial evidence.

                                            13